DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the last sentence of paragraph 0005, the word -- chambers -- is misspelled (note the word “champers”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “radio frequency shield” in claim 21-line 6 is confusing since it is not clear what applicant is trying to claim. It is noted that the specification of the instant claimed invention refers to the shield as a rf shield (paragraphs 0029, 0036 and 0043) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa, US 2008/0283500 in view of Hanawa et al., US 5,897,712 or Yamazawa et al., US 2011/0094995 or Nishimura et al., US 2010/0269980 or Hoffman et al., US 6,508,198.
Motokawa shows the invention substantially as claimed including a plasma processing apparatus, comprising: a cylindrical dielectric window 15 defining a plasma processing chamber; a plasma generating coil 31 disposed about the cylindrical dielectric window, the plasma generating coil operable to generate a plasma in the plasma processing chamber when energized with RF energy; an RF cage; a Faraday shield 41/51,52 disposed between the plasma generating coil and the cylindrical dielectric window; (see, for example, figs. 1 and 4A-4B, and their descriptions).

	With respect to claim 23 and 27-28 and 33, it should be noted that the conductive shield of the apparatus of Motokawa et al. modify by Hanawa et al. or Yamazawa et al. or Nishimura et al. or Hoffman et al., would be wrapped around the plasma generating coil; at least a portion of the conductive shield is movable relative to the plasma generating coil; the conductive surface is grounded; and an adjustment mechanism operable to move the first azimuthal portion of the conductive shield relative to the plasma generating coil is coupled to the conductive shield.
	Regarding claim 25, it should be noted that the conductive shield of the apparatus of Motokawa et al. modify by Hanawa et al. or Yamazawa et al. or Nishimura et al. or Hoffman et al., is capable of generating an asymmetric disturbance to the coupling between the plasma generating coil and the plasma, if the method to be performed within the apparatus requires it, since the amount of RF inductive field produced by the coil can be controlled/adjusted by moving the conductive shield.

	With respect to claims 31-32, it should be noted that the conductive shield of fig. 5 of Hanawa et al. can be moved so that a first azimuthal portion of the conductive shield is bent and/or tilted towards the plasma generating coil. Additionally, in the embodiments of Fig. 6B and Fig. 7A, Hanawa et al. shows a conductive shield 202 and 302, respectively, comprising a first azimuthal portion which bent towards the plasma generating coil.   Furthermore, the conductive shield 70(90) of Yamazawa et al. (see, fig. 18) and the conductive shields 610 and 710 of Hoffman et al. (see, figs. 9-10) are bent/tilt towards the plasma generating coil. Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Motokawa et al. modify by Hanawa et al. or Yamazawa et al. or Nishimura et al. or Hoffman et al., is capable of having a first azimuthual portion bent or tilt towards the plasma generating coil, if the method to be performed within the apparatus requires it, in order to control the RF induction field, and thereby, control the plasma density and/or plasma characteristics of the process performed inside the processing chamber.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the position of the shield portions during routine experimentation depending upon, for .

Claim 21, 23, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al., US 5,897,712 in view of Motokawa, US 2008/0283500.
Hanawa et al. shows the invention as claimed including a plasma processing apparatus, comprising: a dielectric window 32/40 defining a plasma processing chamber; a plasma generating coil disposed about the dielectric window, the plasma generating coil operable to generate a plasma in the plasma processing chamber when energized with RF energy; a grounded conductive shield 102/202/302 disposed adjacent the plasma generating coil; (see, for example, fig. 5, 6B, and 7A, and their descriptions).  It should further be noted that in the apparatus of Hanawa et al., a first azimuthal portion of the conductive shield is located a first horizontal distance from a center of the plasma generating coil, and a second azimuthal portion of the conductive shield is located a second horizontal distance from the center of the plasma generating coil to provide an asymmetric azimuthal profile so as to generate an azimuthally variable inductive coupling between the conductive shield and the plasma generating coil when the plasma generating coil is energized, wherein the first horizontal distance can be different than the second horizontal distance.
  Hanawa et al. does not expressly disclose that the dielectric window and the coil are cylindrical in shape.  However, the configuration of the claimed dielectric window and coil is a matter of choice which a person of ordinary skill in the art would 
Hanawa et al. does not expressly disclose the claimed RF cage, Faraday shield, and the dielectric window being made of quartz.  Motokawa discloses an inductively plasma apparatus comprising a coil 31, a RF cage, a Faraday shield 41/51 disposed between the plasma generating coil and a quartz cylindrical dielectric window 15; (see, for example, figs. 1 and 4A-4B, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hanawa et al. as to comprise the claimed RF cage and Faraday shield means, because such means are known and used in the art as suitable means for effectively and efficiently containing the electromagnetic field generated by the coil, and attenuate/reduce the capacitive coupling between the plasma generating coil and the plasma, respectively.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a quartz dielectric window in the apparatus of Hanawa et al., because such material is known and used in the art as a suitable material for effectively and efficiently transmitting the inductively coupled power to generate plasma in the chamber. 
With respect to claims 23, 25, 27-28 and 33, it should be noted that the conductive shield of Hanawa et al. is wrapped around the plasma generating coil, the conductive shield is configured to move towards and away (contracting/expanding) from the coil to generate an asymmetric disturbance to the coupling between the plasma generating coil and the plasma; at least a portion of the conductive shield is movable relative to the plasma generating coil; the conductive shield is grounded; and the apparatus further comprises an adjustment mechanism 408 operable to move a first azimuthal portion of the conductive shield relative to the plasma generating coil.
	Concerning claims 31-32, it should be noted that Hanawa et al. further discloses that the conductive shields 202/302 (figs. 6B and 7A) have a surface comprising a first azimuthal portion which bent/tilt towards the plasma generating coil.  Additionally, the embodiment of Fig. 5, discloses a conductive shield 102 which can be move so that a first azimuthal portion of the conductive surface is bent and/or tilted towards the plasma generating coil.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the position of the shield portions during routine experimentation depending upon, for example, the desired plasma density/uniformity, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, and 25-33 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura et al., US 2012/0190207 is cited because of its disclosure of a plasma processing apparatus comprising a dielectric window 13, a coil 142 and a shield 160.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


November 19, 2021